Citation Nr: 9930440	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for stress fractures of 
the pelvic area.

2.  Entitlement to an original rating in excess of the 
noncompensable level for residuals of stress reaction of the 
left foot.

3. Entitlement to an original rating in excess of the 
noncompensable level for residuals of stress reaction of the 
right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, F.A., M.A.



INTRODUCTION

The appellant had active service from July to September 1991.  

This appeal arises from a December 1991 rating decision in 
which the Seattle, Washington, Department of Veterans Affairs 
(VA) regional office denied entitlement to service connection 
for stress fractures of the left pubic rami, and granted 
service connection for residuals of stress reaction of each 
foot.  The grants of service connection and the 
noncompensable evaluations were effective the day following 
separation from service in September 1991.

This case was previously before the Board of Veterans' 
Appeals (Board) in May and November 1998 when it was remanded 
in part for efforts to afford the veteran a current VA 
examination.  Notice of the examinations was sent to the 
veteran at her last known address and returned as 
undeliverable.



FINDINGS OF FACT

1.  The veteran failed without good cause to report for 
examinations necessary to evaluate her claims.

2.  There is no competent evidence of current residuals of a 
fracture of the pelvic area.

3.  Residuals of stress reaction of the left and right foot 
are manifested by complaints of slight tenderness.



CONCLUSIONS OF LAW

1.  The claim for service connection for stress fractures of 
the pelvic area is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a compensable evaluation for residuals 
of stress reaction of the left foot have not been met at any 
time since the effective date of the grant of service 
connection for that disability.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (1999).

3.  The criteria for a compensable evaluation for residuals 
of stress reaction of the right foot have not been met at any 
time since the effective date of the grant of service 
connection for that disability.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that the provisions of 38 C.F.R. 
§ 3.655 provide as follows:

(a) General. When entitlement or 
continued entitlement to a benefit  
cannot be established or confirmed 
without a current VA examination or  
reexamination and a claimant, without 
good cause, fails to report for  such 
examination, or reexamination, action 
shall be taken in accordance  with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of  good cause 
include, but are not limited to, the 
illness or  hospitalization of the 
claimant, death of an immediate family 
member,  etc. For purposes of this 
section, the terms examination and  
reexamination include periods of hospital 
observation when required by  VA.

(b) Original or reopened claim, or claim 
for increase. When a  claimant fails to 
report for an examination scheduled in 
conjunction  with an original 
compensation claim, the claim shall be 
rated based on  the evidence of record.  
When the examination was scheduled in  
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the  claim shall be 
denied. 

In this case, the Board requested additional VA examinations 
in order to determine whether the veteran had any current 
residuals from the claimed disabilities, and to evaluate the 
veteran's assertions that her disabilities had worsened.  The 
veteran failed to keep VA informed of her current address, 
and has offered no explanation for her failure to keep VA 
informed or appear for scheduled examinations. In Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), the Court held that in 
the normal course of events, it is the burden of the veteran 
to keep VA apprised of her whereabouts.  If she does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find her.  Accordingly, the Board finds 
that the veteran's failure to inform VA of her current 
address does not provide good cause for her failure to report 
for necessary examinations.  The veteran's claims were 
scheduled in conjunction with original claims, accordingly, 
her claims will be rated on the basis of the evidence of 
record.

Service Connection

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

The veteran has been afforded VA examinations in November 
1991, and June 1993.  She has also been afforded VA 
outpatient treatment on a number of occasions since service.  
None of this evidence has revealed any current residuals of a 
pelvic fracture, including a stress fracture of the pubic 
rami.  The appellant has offered testimony that she has 
current residuals of the pubic rami stress fractures.  
However, as a lay person, she is not competent to offer a 
medical diagnosis.  Grottveit.  In the absence of competent 
evidence of a current disability, the claim is not well 
grounded and must be denied.

Compensable Original Ratings

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

The residuals of the veteran's stress reaction in each foot, 
have been evaluated under the provisions of Diagnostic Code 
5284.  That  diagnostic code provides for a 10 percent 
evaluation for moderate foot injuries, a 20 percent 
evaluation for moderately severe foot injuries, and a 30 
percent evaluation for severe foot injuries.

Where, as in this case, a diagnostic code does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.

The veteran complained of pain in both feet on examination in 
November 1991.  However, X-ray examinations and bone scans 
have been essentially normal.  The only abnormality noted on 
any examination has consisted of the finding of "minimal" 
tenderness of the arches of both feet.  On VA examination in 
June 1993, her feet were described as "healthy," and no 
abnormality of the feet was identified.

Records from a private chiropractor dated from October 1991 
to February 1993 show no complaints referable to the feet 
after November 1991.  The veteran has testified that she 
continues to experience pain in the feet, but there have been 
no objective findings showing that she has more than slight 
disability from her service connected injuries.

There have also been no reports of deformity or limitation of 
motion such as would warrant a compensable evaluation under 
other diagnostic codes.  In the absence of any finding of 
arthritis or of limitation of motion on objective 
examination, the Board is unable to conclude that the veteran 
has functional impairment that would warrant a compensable 
evaluation under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).

On the November 1991 examination the veteran reported that 
she was not physically able to return to work.  This 
statement could be construed as a claim for an extraschedular 
rating.   Under the provisions of 38 C.F.R. § 3.321, in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran's 
disabilities have required no periods of recent 
hospitalization, and she has offered no evidence showing that 
her service connected foot disabilities cause marked 
interference with employment.  Given the minimal level of her 
current disabilities the Board is unable to conclude that 
referral for consideration of an extraschedular rating is 
warranted.

The Board has also considered whether the veteran is entitled 
to a compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 (1999), which provides that when a veteran is 
suffering from two or more separate permanent service -
connected disabilities of such character as clearly to 
interfere with normal employability even though none of the 
disabilities may be of compensable degree.  The veteran has 
however, offered no evidence to show such interference, and 
efforts to secure information on this question have been 
frustrated by her failure to appear for VA examinations.  
Ultimately the Board is unable to find any basis for 
providing compensable original evaluations for the 
disabilities of either foot.


ORDER

Service connection for stress fractures of the pelvic area is 
denied.

An original rating in excess of the noncompensable level for 
residuals of stress reaction of the left foot is denied.

An original rating in excess of the noncompensable level for 
residuals of stress reaction of the right foot is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

